The following opinions were filed:
Brewer, L:
Only this one question is presented in the record: Is a buggy included in the term “ wagon,” as used in the Exemption Law ? The court below found that the vehicle in suit known as a buggy was “not adapted and designed for carrying commodities, but is a single-seated, covered vehicle adapted and designed for carrying persons only.” We think the term wagon a generic one, including as well vehicles for the carriage of persons, as those for the transportation of commodities, and broad enough properly to embrace such a vehicle as the buggy in controversy. But we are constrained to think, after a careful examination of the statute, as well as the decisions of other courts, that the term “wagon” is here used in a limited sense. The statute reads: “ also, “one wagon, cart, or dray; two plows, one drag, and “ other farming utensils, including harness and tackle “ for teams, not exceeding in value three hundred dol- “ lars.” This clause obviously was designed for the protection of the farmer, to secure to him his implements of husbandry. It is doubtless too narrow a construction, to hold tnat the use to which the articles named are-actually put at the time of seizure determines the question of exemption. Whether used on a farm or not, is immaterial. But that the articles should be adapted to the purposes of husbandry seems to be required. “ Other farming utensils,” is the language. “ Nosdiur a soeiis.” Only those wagons which are adapted to farm purposes are exempt. Now a vehicle which is in the language of *326the court below, “ adapted and designed for carrying persons only;” cannot in any true sense be called a “ farming utensil,” is not an implement of husbandry. 19 Wis., 582.
For these reasons the judgment should be affirmed.
Kingman, C. J., concurring.